Citation Nr: 1627962	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-21 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from January 1943 to December 1945.  The Veteran died in June 2010; the appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania denied the appellant's claim for DIC, pursuant to the provisions of 38 U.S.C. § 1151.  The appellant filed a notice of disagreement (NOD) in March 2012, and the RO issued a statement of the case (SOC) in July 2012.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.  Jurisdiction over this claim was subsequently transferred to the RO in St. Petersburg, Florida.

While the appellant indicated in her August 2012 substantive appeal that she did not wish to testify during a Board hearing, a March 2014 report of contact indicated that the appellant did wish to testify during a Board hearing.  Clarification in this regard was sought by the Board in November 2014, and in a November 2014 memorandum, the Veteran's representative reported that the March 2014 request for a Board hearing was a typographical error and that the Board should proceed in resolving the case.  As such, there are no pending hearing requests in this case.

In November 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested development, the AOJ continued to deny the claim as reflected by a February 2016 supplemental SOC (SSOC).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA (VVA),  paperless, electronic claims processing systems.

Also, this s appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

As a final preliminary matter, it is noted that in the November 2014 Remand, the Board referred to the RO the matter of service connection for the cause of the Veteran's death to the RO for initial adjudication.  The Board had noted that, prior to the Veteran's death, service connection had been established for status post right hip replacement associated with residuals of pelvic fracture, low back condition to include residuals of sacral fracture, residuals of pelvic fracture, arthritis of the left hip associated with residuals of pelvic fracture, and residuals of skull fracture.  In addition to the theories specific to 38 U.S.C. § 1151, the appellant and her children have asserted that the Veteran's death was generally caused by his service-connected disabilities, which they contend put additional strain or stress on his body and resulted in his death.  While the RO had only adjudicated the matter of the Veteran's entitlement to DIC pursuant to the provisions of 38 U.S.C. § 1151, the Board found that the appellant had also raised the issue of entitlement to service connection for the cause of the Veteran's death.  Unfortunately, a review of the claims file reflects that the RO  still has not addressed this issue.  Accordingly, this matter is not properly before the Board, and is, again, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  The cause of the Veteran's death in June 2010 was cardiopulmonary arrest due to, or a consequence of, non small cell lung cancer. 

3.  The weight of the competent, credible, and probative evidence establishes that the Veteran's fall on the day of his death was reasonably foreseeable.

4.  The weight of the competent, credible, and probative evidence establishes that the Veteran received proper care following the fall on the day of his death and that the fall did not cause or hasten his death.

5.  The weight of the competent, credible, and probative evidence establishes that the appellant and the Veteran's adult children participated in medical decision-making, chose to use Risperidone to manage the Veteran's behavioral changes rather than Haldol as recommended, and the appellant consented to the use of Risperidone.

6.   The weight of the competent, credible, and probative evidence establishes that there was no fault on the part of VA to delay administering antibiotics for a possible urinary tract infection and that such delay was medically reasonable.


CONCLUSION OF LAW

The criteria to establish entitlement to DIC, pursuant to the provisions of  38 U.S.C. § 1151,  are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

VA's duty to notify with respect to the basic requirements to substantiate the claim for DIC under 38 U.S.C.A. § 1151 was satisfied by pre-rating letters of July 28, 2011, and January 6, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letters provided general notice of how VA assigns effective dates.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records; VA treatment records; VA examination reports and medical opinions; a certificate of death, internet articles and medical treatise evidence regarding particular medications, congressional correspondence, and lay statements.  There is no indication of relevant, outstanding records that would support the appellant's claim for DIC under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The AOJ has also obtained VA medical opinions to obtain information as to whether VA hospital care or medical treatment resulted in the Veteran's death.    

Also, there been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained the additional VA medical opinion sought.  Moreover, a explained below, the Board finds the December 2015 VA medical opinion is adequate for adjudication purposes.  Thereafter, the AOJ readjudicated the claim, as reflected by the February 2016 SSOC.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the DIC claim on appeal, and that, therefore, there is no prejudice to the appellant in proceeding with a decision on the claim at this juncture.

II. Analysis

The appellant seeks DIC)benefits pursuant to the provisions of 38 U.S.C.A. § 1151 on the basis that the Veteran's  death was due to VA hospital and medical treatment.  

DIC benefits shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  A qualifying death is one that is not the result of the veteran's willful misconduct, and the proximate cause of the death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death.  Merely showing that a veteran received care or treatment and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) .

Hospital care or medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Death caused by the veteran's failure to follow properly given medical instructions is not caused by the medical treatment.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's death, it must be shown that the medical treatment caused the veteran's death (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of the veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was a type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA treatment records show that the Veteran was admitted to VA hospice care beginning in January 2010 for terminal non small cell cancer of the lungs.  The Veteran also had numerous other medical issues, including bladder cancer and recurrent urinary tract infections (UTIs).  He was transferred to long-term VA care in March 2010.  Such records  show that he was given Haldol (Haloperidol) as needed for agitation between January and March 2010.  From April through June 2010, he received varying dosages of Risperidone, on and off, for agitation.  On April 22, 2010, the Veteran lost his balance and fell while getting out of bed, sustaining a small skin tear on the left knee and left middle finger.  An April 26, 2010 record notes that the family had not been in agreement with the use of Haldol, although psychiatry recommended Haldol instead of Risperidone to quell behaviors.  The Veteran's wife agreed that  the Veteran's behavior had been changing recently and understood the increase in Risperidone and change to Trazadone.

A May 1, 2010 record indicates that the Veteran's Risperidone was increased and that "Wife agreed."  Also, a May 7, 2010 record  indicates that the psychiatrist preferred the medication Haldol to manage the Veteran's periods of agitation and aggression, but due to family preference, Risperidone was being used, "although in the process of being weaned from standing to prn (as occasion requires)."  The record further details that the family was assured that "the doses are low and increased slowly and stopped when no longer needed."  The physician assistant also discussed with the family the "black box warning of these med[ications] when used with dementia but noted there are no specific med[ications] rec[ommended] with dementia[;] yet aggression and agitation needs [sic] to be quelled.  This med[ication] was recommended by beh[avioral] health."

A June 3, 2010 nursing note documents that the Veteran was agitated and made repeated attempts to get out of bed without help.  He received Risperidone.  A June 22, 2010 physician assistant record notes that the Veteran's daughter, J., had requested that the Veteran have a chest x-ray, but also realized that the Veteran had requested no further testing, preferring comfort care.  However, the Veteran agreed and a chest x-ray was ordered, which showed postobstructive atelectasis (collapse) involving the right lower lobe obscuring the right hilar mass.

A June 23, 2010 nursing record indicates that, at  3:30 a.m., the Veteran was noisy, upset, and calling out early in the shift and that staff tried to calm him on several occasions with only minimal effect.  Risperidone and Tylenol were given and the Veteran became quieter and slept.

A June 24, 2010  record includes a notation that the Veteran became  agitated when tired, when he had an infection brewing, or lately, more and more in the late afternoon or early evening.  It was also noted that the family met with the physician assistant, attending physician, and various staff, and agreed that the Veteran's daughter, J., would be the contact person and would relay information.  The record also indicates that J. requested a work-up for a UTI because the Veteran was acting agitated.  The physician assistant explained that the Veteran had gone on four trips over the prior four days and  seemed rather ired, not infected.  The physician assistant reminded J. of the Veteran's request for comfort care and advised her that hospital staff would treat empirically if deemed necessary, for example, if the Veteran could not void, felt warm, or had abdominal pain.  The physician assistant also discussed drug resistance and explained that staff do not treat unless there is a compelling reason to do so.  An addendum record notes that on the insistence of the daughter, a repeat urinalysis and C&S (culture and sensitivity) was ordered, although the Veteran was noted to be afebrile (without a fever).

On the day of the Veteran's death, he was calling out, restless, and taking off his oxygen cannula early in the shift; comfort measures and reassurances by staff had minimal effect.  Risperidone and Tylenol were given.  Later that morning, the Veteran tripped on his wheelchair pedals and struck his head just above his left eye; no other injuries were noted, and there were no mental changes or alterations in range of motion.  Because the Veteran had earlier been determined by behavioral health personnel to have capacity for medical decision-making and had requested comfort care with no further testing, including scans and lab work, the plan included neurological checks every four hours in addition to an ice pack already applied to the lesion above the left eye.  An afternoon neurological check was reported as within normal limits and noted that the Veteran was occasionally confused and agitated.

The Veteran remained very restless, refusing to keep on his oxygen.  Vital signs were stable, and he was brought in front of the nurses' station for continued monitoring.  He was trying to climb out of his chair.  The nurse contacted the Veteran's wife and notified the doctor of the Veteran's condition.

Physician records note that the Veteran had elevated urine cultures and was started on Cipro until urine cultures were known; Risperidone had been used without affect; the recent chest x-ray revealed atelectasis at the right lower lobe, and another doctor believed there was fluid in the right lung field; and a head CT performed after the Veteran's fall that morning did not show any bleed into the brain, only bleeding around the left eye.  The physician indicated that the Veteran's family was aware of his poor prognosis, and he was placed on the seriously ill list.  Later that night, the Veteran passed away; the diagnosis was non small cell lung cancer.  The physician contacted the Veteran's wife, and she declined an autopsy.  A June 26, 2010 report from the repeat urinalysis ordered on June 24 noted the presence of E. coli.  The Veteran's Certificate of Death listed the immediate cause of death as cardiopulmonary arrest due to, or a consequence of, non small cell lung cancer.

The appellant, along with her children, have proffered several theories as to the cause of the Veteran's death.  First, they have contended that the Veteran fell from his wheelchair just 12 hours before his death because he was placed in a different wheelchair that now had footrests, but did not have an alarm pad, and that this fall led to his untimely death.  They have also contended that the Veteran was given several medications that are harmful to the elderly, to include Risperidone, which resulted in his death.  Significantly, they have contended that the Veteran's family specifically instructed the Veteran's treating physicians not to give the Veteran Risperidone.  Third, they have contended that the Veteran had a UTI immediately prior to his death and that he was not promptly given antibiotics for this infection which resulted in symptoms of dementia and his untimely death.  Fourth, they have contended that the Veteran's physicians did not adequately treat him after falling the day of his death as they should have recognized that the Veteran's low platelet count earlier in the week put him at risk for internal bleeding.  Finally, they have contended that VA should have informed the family of the necessity of performing an autopsy given that the Veteran had fallen just hours before his death.

A VA medical opinion was obtained in February 2012.  Following a review of the claims file, the reviewing physician opined that the "claimed condition was less likely than not...incurred in or caused by the claimed in-service, injury, event, or illness."  The physician further opined that there was no fault or negligence on the part of VA either in the use of Risperidone or related to the fall on the date of the Veteran's death.  Regarding the use of Risperidone, the physician believed there was not "any improper administration of Risperidone."  In support of that conclusion, the physician noted there were episodes of agitation and confusion during the Veteran's hospital stay, requiring medications to quell, including agitation on the day he died.  With respect to the fall on the morning of the Veteran's death, the physician stated, "In view of the other medical issues present and no autopsy, I cannot state without resort to mere speculation whether the fall of 6/25/10 played any significant role in his death."  However, the physician also noted that the CT head showed no acute intracranial abnormality.

In an October 2014 Informal Hearing Presentation, the Veteran's representative cited medical treatise evidence describing the side effects of Risperidone and noting that Risperidone is an antipsychotic medication included on the BEERS list of medications contraindicated in the elderly due to the evidence of increased complications.  The representative also argued  on the appellant's behalf that the RO had failed to provide documentation demonstrating that the use of Risperidone on the date of death was with informed consent of either the Veteran or his family.

In November 2014, the Board remanded the claim to obtain further medical opinion evidence, finding that the February 2012 VA opinion did not fully address the appellant's contentions and theories proffered pursuant to 38 U.S.C. § 1151.

In August 2015, another VA physician reviewed the claims file and opined that no fault of VA was found in the Veteran's end-of-life care.  In support of this conclusion, the reviewing physician reasoned that, while the family alleges that Risperidone was given without the consent of the family, the medical records indicate that a discussion of the Veteran's agitated state was undertaken with the family and the family did, in fact, agree with the use of Risperidone.  In response to the assertion that the Veteran did not get timely antibiotics for a UTI, the physician noted that the records show that the use of antibiotics for the Veteran's UTI was carefully considered, and he received appropriate care for his UTI because Cipro was given.  Regarding the family's concern that the Veteran received insufficient care after the head injury, the reviewing physician noted that the Veteran did get a timely CT of his head after the fall, which did not show any bleeding into his brain.  Finally, with respect to the family's belief that an autopsy should have been suggested by the hospital, the physician explained that the underlying cause of the Veteran's death, terminal lung cancer, was already known, and when a death is expected and the cause of death known, an autopsy is elective and not needed. 

Because the August 2015 VA medical opinion was provided by a physician at the same VA facility where the Veteran received end-of-life care, the AOJ obtained an additional medical opinion.

In December 2015, a VA physician from St. Petersburg, Florida reviewed the claims file and opined that the Veteran's death was less likely than not due to carelessness, negligence or lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or due to an event not reasonably foreseen.  The physician noted that the Veteran had been admitted to inpatient hospice in January 2010 due to declining health after being admitted to home hospice earlier in the month.  He also noted that the hospital discharge summary recounted the medical issues and declining health that the health care treatment team dealt with, including the Veteran's lung cancer, recurring UTIs, restlessness and agitation, medication adjustments, and falls.  The summary also documented the meetings with the family and Veteran to inform and arrive at a consensus for the management of his medical issues.   

Further supporting his conclusion, the reviewing physician addressed each contention raised by the appellant and her children.  First, the physician opined that while the Veteran did fall from his wheelchair 12 hours before his death, there was no resultant complication from the event that caused or hastened the Veteran's death.  The physician reasoned that shortly after the fall, the Veteran was examined by the treatment team.  His condition was such that he sustained a facial contusion without any evidence of major organ compromise associated with the fall.  The physician explained that the most important complication would have been the presence of intracranial injury; however, a CT head scan revealed no evidence of an acute intracranial abnormality.

Second, the reviewing physician concluded that the Veteran's family was included in the treatment team's plans and allowed to discuss them along with the choice of medications.  The physician further opined that the cause of the Veteran's death had not been demonstrated to be directly linked to the Risperidone from the evidence seen.  Supporting his conclusions, the physician cited the hospital discharge summary, which recounted prior discussions with the appellant and family members on April 22 and May 7 regarding an increase in the Veteran's confusion, agitation, and aggression toward others; the preference by VA psychiatry to use Haldol rather than Risperidone to quell the Veteran's behaviors; the family's preference to use Risperidone rather than Haldol; and the appellant's consent to the use of Risperidone.

Next, the reviewing physician addressed the assertion that the Veteran had a UTI immediately prior to his death and was not promptly given antibiotics for the infection, resulting in symptoms of dementia and his untimely death.  The reviewing physician opined that the choice by the medical provider [to delay giving antibiotics] was a reasonable and prudent one because the Veteran was clinically stable at the time when the possibility of a UTI was entertained, and the considerations of drug resistance and antibiotic side effects were important in verifying the presence of a UTI before antibiotic therapy was instituted.  The physician elaborated that on June 25, the Veteran's clinical examination included normal vital signs and was not consistent with an infection.  Moreover, the Veteran had a normal white cell count, normal renal values, and no evidence of acidosis on that day with these values similar to those values from the preceding months.  The physician concluded that while an E. coli UTI was proven to be present on June 26, it was not of a magnitude that had seriously compromised the Veteran's health; as such, treatment could have waited until a confirmation of the diagnosis and the correct antibiotic for it without undue risk to the veteran's health.

Fourth, the reviewing physician addressed the argument that the Veteran's physicians did not adequately treat him after falling on the day of his death as they should have recognized that the Veteran's low platelet count earlier in the week put him at risk for internal bleeding.  The reviewing physician observed that the platelet count on June 25 was noted to be low at 21000; however, there was additional commentary that the count actually may have been higher due to platelet aggregation.  The physician explained that according to Up To Date, "bleeding is a concern in patients with severe thrombocytopenia; however, the correlation between platelet count and bleeding risk is uncertain," and the "concept of a 'safe' platelet count is imprecise, lacks evidence-based recommendations, and depends on the disorder and on the patient."  As a guide, "[s]evere spontantous bleeding is most likely with platelet counts <10,000/microL."

Based on the above-noted facts, the reviewing physician opined that the Veteran actually may have had a higher platelet count, and therefore, probably did not have a low platelet count that resulted in the development of internal bleeding.  Supporting the conclusion, the physician reiterated that while the Veteran did sustain a fall, it did not result in any evidence of a CNS (central nervous system) bleed.  He elaborated that the CT scan of the head was completed at 4:01 p.m., which was several hours after the fall at or near 10:00 a.m. that day when the fall was witnessed.  Had there been issues with internal bleeding affecting his brain due to a low platelet count, there would have been evidence of bleeding on the CT head scan by the time it was taken.

Finally, the reviewing physician addressed the contention that VA should have informed the family of the necessity of performing an autopsy, given that the Veteran had fallen just hours before his death.  The physician noted that the hospital discharge summary revealed that the family had declined an autopsy when asked, and the medical provider did not pursue the issue further as there was no evidence of injuries arising from the fall that affected the Veteran's health in such a way as to lead to his death.  In addition, the physician concluded that the Veteran had the more realistic explanation of his terminal lung cancer that would have been responsible for his expiration.

Considering the above-cited medical and lay evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence weighs against a finding that DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is warranted.

First addressing the lay evidence of record, although the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed that  the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the appellant is not competent to state that the Veteran's death was caused by the Veteran's fall and resulting contusion, the delay in administering antibiotics for a possible UTI, the use of Risperidone to quell the Veteran's agitation and aggression, or other aspects of his end-of-life care because she has not demonstrated that she has medical training or experience sufficient to render her opinions competent.

Turning to the medical opinion evidence of record, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, , the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges notations among the Veteran's treatment records that his and the appellant's daughter, J., is a nurse.  As a result, the Board recognizes that the daughter has some degree of competence to offer medical opinions regarding medical treatment the Veteran received in relation to his death.  However, the daughter's assertions are not supported by a full medical rationale.  Medical opinions that are unsupported by any articulated medical explanation are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, other statements are inconsistent with the evidence of record.  For example, although the appellant and/or J. assert that they did not want treatment providers to give the Veteran Risperidone, medical records in April and May 2010 document that the family chose Risperidone over Haldol, which was recommended by VA psychiatry, and the appellant expressed her understanding of the need for the medication and consented to its use.  As a result, the Board finds the opinions by the Veteran's daughter, J., hold little probative value and are not persuasive.

By comparison, the August 2015 and December 2015 reviewing VA physicians each had an opportunity to review the Veteran's claims file, each physician necessarily has a higher level of education and medical expertise than the daughter, each provided a detailed medical rationale to support the opinions proffered, and the Board finds the VA medical opinions are consistent with the contemporaneous treatment records surrounding events and care provided prior to the Veteran's death.  Therefore, the Board finds the medical opinions of the August 2015 and December 2015 VA physicians more probative and persuasive than opinions offered by the appellant and/or her daughter.

Consequently, the Board finds the most persuasive evidence of record establishes that the Veteran's fall on the day of his death was reasonably foreseeable, despite using a different wheelchair that day, because he had fallen in the past despite fall precautions in place.  The Board also finds that the most persuasive evidence establishes that the Veteran received proper care after his fall because he was examined and found to have a contusion above his left eye without mental changes or alterations in range of motion, fall precautions were reviewed, neurological checks were performed, and CT examination of the head was performed and did not reveal abnormality.  In this regard, the Board further finds that the most persuasive evidence establishes that residuals of the fall on the day the Veteran died did not cause or hasten his death because injury found on examination was limited to a contusion above the left eye; a CT examination of the head confirmed there were no intracranial abnormalities, including internal bleeding on the brain.

Considering other assertions by the appellant, the Board finds that  most persuasive evidence of record establishes that the appellant and Veteran's family participated in medical decision-making and consented to the use of Risperidone to manage the Veteran's behavioral changes rather than Haldol.  The Board also finds persuasive the conclusion that VA was not at fault in delaying the administration of antibiotics for a possible UTI because clinical examination was not indicative of infection and the desire to prevent antibiotic resistance was medically reasonable.  Finally, the Board finds persuasive the conclusion that the appellant declined an autopsy because her decision is documented in the Veteran's medical records.  The Board also finds persuasive the opinion that there was no fault on VA's part in not recommending an autopsy because medical evidence revealed no evidence of injuries from the fall leading to death and established that the cause of death from cardiopulmonary arrest due to non small cell lung cancer was known and expected.

For all the foregoing reasons, the Board finds that the claim for DIC under 38 U.S.C. § 1151 must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for DIC, pursuant to the provisions of 38 U.S.C. § 1151, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


